DETAILED ACTION
Status of Claims
	The Response filed 09/10/2021 has been acknowledged. Claims 1 and 11 have been amended. Claims 2, 8, 12, and 18 have been canceled. Claims 1, 3-7, 9-11, 13-17, 19-22 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 9-11, 13-15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pliner (US 20150332156 A1) (hereafter Pliner), in view of Lewis, R. A., & Reiley, D. H. (2014). Advertising effectively influences older users: How field experiments can improve measurement and targeting. Review of Industrial Organization, 44(2), 147-159. doi:http://dx.doi.org/10.1007/s11151-013-9403-y (hereafter Lewis), in view of Inbar et al. (US 20090070129 A1) (hereafter Inbar), in view of Green et al. (US 20050091111 A1) (hereafter Green), in view of Arini et al. (US 20140278796 A1) (hereafter Arini).
As per claim 1:
A method, comprising:
Selecting survey data from a survey database that relates to an advertisement; (See Pliner ¶0045, “The analysis examines communication data of existing customers as well as existing demographics information for each user (e.g., minutes of use (MOU), number of messages exchanged, type of mobile device utilized). The analysis also examines, for example, summarized usage records and/or account records of subscribers to network communication services provided by network 10 as well as other networks (e.g., 19 and 27). Such summarized usage records and/or account records is provided, for example, by a third-party who collects such information via surveys and/or other similar processes directly from subscribers who volunteer detailed information or by each network operator in cooperation with their respective subscribers. Such third-party survey provider is represented in FIG. 1 as Survey Provider 50. Survey provider 50 maintains such collected information in a database and/or other data repository, such as database server 51. In order to facilitate the analysis and exchange of 
Training a supervised machine learning model to predict heterogeneous treatment effects on the survey data, (See Pliner ¶0011, “In predictive modeling (e.g., supervised prediction, supervised learning) the training data set consists of observations (e.g., cases, records, examples, instances, etc.), for subjects for which relevant information is known. Associated with each observation is a vector of input variables (e.g., predictors, independent variables, features, explanatory variables,) and a target variable (e.g., response, outcome, dependent variable). The training data are used to construct a model that can predict the values of the target from the inputs. When the target is categorical, for example, the problem of predictive modeling is then known as supervised classification. The goal of supervised classification is creating a model (e.g., classifier) that can assign observations to one of a plurality of classes using the values of the inputs. A slightly more general problem aims at computing the probabilities of class membership. In other words, the objective is to find a probability P(Y=c|X=x) for all classes c=1, . . . , k, where Y is the target variable, X is the vector of inputs, and x is the vector of input values. Thus, in Bayesian terms, the belief that the target variable Y is a member of each class given the vector or range x of input values for each input X.” Pliner discloses training a supervised learning model using the received data.)

However Lewis as shown, which talks about improving targeting through experimentation, teaches the concept of predicting heterogeneous treatment effects.
(See Lewis page 158, “We imagine a future in which online field experiments would be implemented at the beginning of an advertising campaign. When heterogeneous treatment effects emerge, such as older customers being more influenced than younger users, or more infrequent past purchasers being more influenced than more frequent purchasers, the results could influence the targeting of the later stages of the campaign. With the development of software for automating online-advertising experiments, we can hope to collect data on a variety of advertising campaigns. Such data could allow us to advance the science of advertising in various ways, such as better understanding long-run versus short-run effects, and especially in establishing patterns of which types of advertising are most effective for which types of users.” Lewis teaches the concept of predicting heterogeneous treatment effects.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lewis with the invention of Pliner. As shown, Pliner discloses the concept of analyzing survey data to distinguish which particular groups of consumers are optimally targeted by advertisements based on survey data. Lewis further teaches this analysis and modeling to predict heterogeneous treatment effects, wherein, different groups and types of consumers respond differently to advertisements. Lewis teaches this concept to further improve the understanding and analysis of consumers including analyzing long and short term effects, and further 
wherein the model estimates a probability that an individual would be influenced by the advertisement, as determined by unique characteristics of that individual, (See Pliner ¶0018, “If a customer database, for example, contains the X attributes, a prediction about purchases can be made by estimating P(Y=1|X=x) for all combinations of values x=(x.sub.i,x.sub.2, . . . ,x.sub.k). For example, let us assume the X attributes include gender, age and household income. Then, the probability of Y=1 (i.e., product purchase) for a female of 35 years of age whose household income is $75 K+ is calculated, for example, as well as the probability of Y=1 for all other combinations of gender/age/income.” Pliner discloses the model to predict user probability of a purchase responses based on the unique attributes of the user.)
Although the combination of Pliner and Lewis discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of ranking based on the probabilities.
However Inbar as shown, which talks about customer discovery and identification, teaches the concept of ranking based on the probabilities.
and rank orders the individuals by treatment effect; (See Inbar ¶0135, “Preferably, in order to estimate the response rate of different potential customers that belong to different groups, the response prediction module 32 separately ranks each potential customer who is documented in the customer records 8. The potential 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Inbar with the combination of Pliner and Lewis. As shown, the combination of Pliner and Lewis discloses the concept of utilizing a model to determine a probability a user with particular characteristics will respond to an advertisement including utilizing a trained model. Inbar further teaches the concept of ranking the individuals based on a response probability to determine which users are most likely to respond to advertisements. Inbar teaches this concept to further enhance the analysis of promotions and further improve the effeteness of promotions (See Inbar ¶0015). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Inbar to further manage the predictions of potential consumer response to further improve the identification and selection of potential consumers for advertisement targeting. 
Identifying persuadable customers from the survey database for the advertisement based on the ranking order; and (See Pliner ¶0013, “The product or service, for example, is new on the market, the product/service is new for the specific company, and/or data on past purchases was not collected or kept. The question to be answered is "Who should be targeted by marketing campaigns in these situations?" If a 
Although the combination discloses the above-enclosed invention, the combination fails to explicitly disclose generating a list of customers.
However Green, which talks about interactive advertising, teaches the concept of generating a list of customers.
Generating an optimized customer list using personally identifiable information for the persuadable customers in the survey database.  (See Green ¶0222, “The advertising program can present a questionnaire or survey to gather viewer feedback regarding the plans, products, image, or any other pertinent information about the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Green with the combination of Pliner, Lewis, and Inbar. As shown, the combination discloses the concept of analyzing survey information to identify optimal targets for advertisements. Green further teaches the concept of identifying specific users using survey information. Green teaches this concept to target specific users with advertisements while minimizing inconvenience. Thus it would have been obvious to one of ordinary skill in the art to have modified the combination of Pliner and Lewis to identify specific users for targeting of content, thereby improving targeting while reducing interruptions and inconvenience.  
Although the combination of Pliner, Lewis, Inbar, and Green discloses the above-enclosed invention, the combination fails to explicitly disclose identifying and providing advertisements to a specific website based on the website user being similar to the list of consumers.

Directing the advertisement to select users of a networking website users who share characteristics with customers on the optimized customer list. (See Arini ¶0016, “The conversion data 12 indicates the success of a marketing campaign. For example, the click-through rate for a particular advertisement is one type of conversion data 12 that measures the likelihood of a panelist clicking on a product/service promotion message on a web page (e.g., in some implementations, the click-through rate is the ratio of clicks to presentations for a particular advertisement). The conversion data 12 may also include information indicating whether a panelist has purchased a product/service after viewing the product/service's promotion message on the Internet or on TV. As described below, the conversion data 12 is useful when the survey system 40 determines a set of demographic attributes associated with preferred customers for a product/service. For example, if there is a high conversion rate (whether it is measured by the click-through rate or the number of actual commercial transactions) for a product/service among a particular demographic sector of the public, the demographic attributes unique to this sector can be given more weight as well when it comes to online advertising. Accordingly, when a company tries to promote a product/service of similar nature, the company can also target the demographic sector as the main source of potential customers and launch campaigns at venues (e.g., websites or TV channels/programs) popular among visitors /viewers from the same demographic sector.” Arini teaches the concept of identifying a website based on the viewers of the 17 that the carrier does not know from its account records. In several examples, the modeling analysis is used to classify users 17 into age range, particularly for lines other than the lines of account holders. Based on the tangible result of a predicted characteristic (e.g., age range) of each user, the operator of network 10 can take one or more appropriate actions (e.g., provide a targeted advertisement to the user, provide a targeted notification to the user, generate system warnings based on unexpected behavior, etc.).” Pliner further discloses the targeting of individual consumers within a venue/network.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Arini with the combination of Pliner, Lewis, Inbar, and Green. As shown, the combination discloses the concept of identifying consumers who are persuadable by advertisements. Arini further teaches the concept of identifying both the demographic sectors of potential consumers, and identify the places/venues which the targeted demographic spend time. Arini teaches this concept specifically to address the problem in the art of targeting to specific websites to further increase the efficacy of the advertisements (See Arini ¶0002). Thus it would have been obvious to one of ordinary skill in the art to further target similar users to a consumer list by identifying websites which similar users frequent as this further improves the targeting and effectiveness of the advertisements. 
As per claim 3:
The survey data includes answers to one or more questions that are predictive of a user’s persuadability. (See Pliner ¶0015, “Traditional approaches to this problem include, but are not limited to, logistic regression, neural networks, decision trees, and naive Bayes methods. In this example, however, these methods do not work when information on past purchases is not available. Although these methods do not work in this example, if findings of a survey where respondents were asked to express their interest in purchasing the product/service exist, the summarized data is used to build the predictive model” Pliner discloses the survey answers to predict user persuadability.) 
As per claim 4:
The survey data includes one or more of age, gender, political beliefs, and education. (See Pliner ¶0030, “In a particular example, a mobile communication service provider desires to know an age range and/or other demographics information for all lines of service, particularly additional lines of service associated with an account of a primary user. The service provider collects and maintains mobile communication service usage data for each line of service. The service provider also collects and maintains, for example, age and/or other demographics information of the owner of an account. The service provider in our example, however, does not collect and maintain, for example, age and/or other demographics information of users of the additional lines of service associated with the account. Thus, an age range and/or other demographics information of a user of an additional line of service is predicted, for example, utilizing the above described techniques.” Pliner discloses the survey data to include demographic information.) 
As per claim 5:
The survey data results from a survey that shows a survey taker one of the advertisements for targeting or an unrelated advertisement. (See Green ¶0222, “The advertising program can present a questionnaire or survey to gather viewer feedback regarding the plans, products, image, or any other pertinent information about the advertiser's business without requiring the viewer to leave his or her prior activities. Similarly, the program can generate sales leads for the advertiser to send follow up information and marketing to interested viewers, while minimally inconveniencing the viewer. Viewer contact information can then be used to send other forms of advertising and direct marketing opportunities to that viewer such as through email, telephone calls, faxes, standard ground mail, or any other form of communication.” Green teaches the survey data to result from displaying a first advertisement.)
As per claim 9:
Running a survey experiment on several different treatment groups, each being shown a different advertisement. (See Lewis page 150, wherein Lewis teaches the concept of running multiple treatment groups being displayed different advertisement content.)
As per claim 10:
The optimized customer list is rank ordered by treatment effect. (See Inbar ¶0135, “Preferably, in order to estimate the response rate of different potential customers that belong to different groups, the response prediction module 32 separately ranks each potential customer who is documented in the customer records 8. 
As per claim 11:
A non-transitory computer readable medium containing computer-readable instructions stored therein, for causing a computer processor to perform operations comprising:
Selecting survey data from a survey data that relates to an advertisement; (See Pliner ¶0045, “The analysis examines communication data of existing customers as well as existing demographics information for each user (e.g., minutes of use (MOU), number of messages exchanged, type of mobile device utilized). The analysis also examines, for example, summarized usage records and/or account records of subscribers to network communication services provided by network 10 as well as other networks (e.g., 19 and 27). Such summarized usage records and/or account records is provided, for example, by a third-party who collects such information via surveys and/or other similar processes directly from subscribers who volunteer detailed information or by each network operator in cooperation with their respective subscribers. Such third-party survey provider is represented in FIG. 1 as Survey Provider 50. Survey provider 50 maintains such collected information in a database and/or other data repository, such as database server 51. In order to facilitate the analysis and exchange of 
Training a supervised machine learning model to predict heterogeneous treatment effects on the survey data, (See Pliner ¶0011, “In predictive modeling (e.g., supervised prediction, supervised learning) the training data set consists of observations (e.g., cases, records, examples, instances, etc.), for subjects for which relevant information is known. Associated with each observation is a vector of input variables (e.g., predictors, independent variables, features, explanatory variables,) and a target variable (e.g., response, outcome, dependent variable). The training data are used to construct a model that can predict the values of the target from the inputs. When the target is categorical, for example, the problem of predictive modeling is then known as supervised classification. The goal of supervised classification is creating a model (e.g., classifier) that can assign observations to one of a plurality of classes using the values of the inputs. A slightly more general problem aims at computing the probabilities of class membership. In other words, the objective is to find a probability P(Y=c|X=x) for all classes c=1, . . . , k, where Y is the target variable, X is the vector of inputs, and x is the vector of input values. Thus, in Bayesian terms, the belief that the target variable Y is a member of each class given the vector or range x of input values for each input X.” Pliner discloses training a model using the received data.)
Although Pliner discloses the above-enclosed invention, Pliner fails to explicitly disclose the model to predict heterogeneous treatment effects.

(See Lewis page 158, “We imagine a future in which online field experiments would be implemented at the beginning of an advertising campaign. When heterogeneous treatment effects emerge, such as older customers being more influenced than younger users, or more infrequent past purchasers being more influenced than more frequent purchasers, the results could influence the targeting of the later stages of the campaign. With the development of software for automating online-advertising experiments, we can hope to collect data on a variety of advertising campaigns. Such data could allow us to advance the science of advertising in various ways, such as better understanding long-run versus short-run effects, and especially in establishing patterns of which types of advertising are most effective for which types of users.” Lewis teaches the concept of predicting heterogeneous treatment effects.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Lewis with the invention of Pliner. As shown, Pliner discloses the concept of analyzing survey data to distinguish which particular groups of consumers are optimally targeted by advertisements based on survey data. Lewis further teaches this analysis and modeling to predict heterogeneous treatment effects, wherein, different groups and types of consumers respond differently to advertisements. Lewis teaches this concept to further improve the understanding and analysis of consumers including analyzing long and short term effects, and further improve advertising efforts for different types of users. Thus it would have been obvious 
wherein the model estimates a probability that an individual would be influenced by the advertisement, as determined by unique characteristics of that individual, (See Pliner ¶0018, “If a customer database, for example, contains the X attributes, a prediction about purchases can be made by estimating P(Y=1|X=x) for all combinations of values x=(x.sub.i,x.sub.2, . . . ,x.sub.k). For example, let us assume the X attributes include gender, age and household income. Then, the probability of Y=1 (i.e., product purchase) for a female of 35 years of age whose household income is $75 K+ is calculated, for example, as well as the probability of Y=1 for all other combinations of gender/age/income.” Pliner discloses the model to predict user probability of a purchase responses based on the unique attributes of the user.)
Although the combination of Pliner and Lewis discloses the above-enclosed invention, the combination fails to explicitly disclose the concept of ranking based on the probabilities.
However Inbar as shown, which talks about customer discovery and identification, teaches the concept of ranking based on the probabilities.
And rank orders the individuals by treatment effect; (See Inbar ¶0135, “Preferably, in order to estimate the response rate of different potential customers that belong to different groups, the response prediction module 32 separately ranks each potential customer who is documented in the customer records 8. The potential customer rank represents the estimation of the response prediction module 32 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Inbar with the combination of Pliner and Lewis. As shown, the combination of Pliner and Lewis discloses the concept of utilizing a model to determine a probability a user with particular characteristics will respond to an advertisement including utilizing a trained model. Inbar further teaches the concept of ranking the individuals based on a response probability to determine which users are most likely to respond to advertisements. Inbar teaches this concept to further enhance the analysis of promotions and further improve the effeteness of promotions (See Inbar ¶0015). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Inbar to further manage the predictions of potential consumer response to further improve the identification and selection of potential consumers for advertisement targeting. 
Identifying persuadable customers from the survey database from the advertisement based on the ranking order; and (See Pliner ¶0013, “The product or service, for example, is new on the market, the product/service is new for the specific company, and/or data on past purchases was not collected or kept. The question to be answered is "Who should be targeted by marketing campaigns in these situations?" If a survey has been conducted or can be conducted to help answer this question, it is 
Although the combination discloses the above-enclosed invention, the combination fails to explicitly disclose generating a list of customers.
However Green, which talks about interactive advertising, teaches the concept of generating a list of customers.
Generating a customer list using personally identifiable information for the persuadable customers in the survey database. (See Green ¶0222, “The advertising program can present a questionnaire or survey to gather viewer feedback regarding the plans, products, image, or any other pertinent information about the advertiser's business without requiring the viewer to leave his or her prior activities. Similarly, the 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Green with the combination of Pliner, Lewis, and Inbar. As shown, the combination discloses the concept of analyzing survey information to identify optimal targets for advertisements. Green further teaches the concept of identifying specific users using survey information. Green teaches this concept to target specific users with advertisements while minimizing inconvenience. Thus it would have been obvious to one of ordinary skill in the art to have modified the combination of Pliner and Lewis to identify specific users for targeting of content, thereby improving targeting while reducing interruptions and inconvenience.  
Although the combination of Pliner, Lewis, Inbar, and Green discloses the above-enclosed invention, the combination fails to explicitly disclose identifying and providing advertisements to a specific website based on the website user being similar to the list of consumers.
However Arini as shown, which talks about identifying potential consumers for a product/service, teaches the concept of identifying and providing advertisements to a specific website based on the website user being similar to the list of consumers.
Directing the advertisement to select users of a networking website users who share characteristics with customers on the optimized customer list. (See Arini ¶0016, “The conversion data 12 indicates the success of a marketing campaign. For example, the click-through rate for a particular advertisement is one type of conversion data 12 that measures the likelihood of a panelist clicking on a product/service promotion message on a web page (e.g., in some implementations, the click-through rate is the ratio of clicks to presentations for a particular advertisement). The conversion data 12 may also include information indicating whether a panelist has purchased a product/service after viewing the product/service's promotion message on the Internet or on TV. As described below, the conversion data 12 is useful when the survey system 40 determines a set of demographic attributes associated with preferred customers for a product/service. For example, if there is a high conversion rate (whether it is measured by the click-through rate or the number of actual commercial transactions) for a product/service among a particular demographic sector of the public, the demographic attributes unique to this sector can be given more weight as well when it comes to online advertising. Accordingly, when a company tries to promote a product/service of similar nature, the company can also target the demographic sector as the main source of potential customers and launch campaigns at venues (e.g., websites or TV channels/programs) popular among visitors /viewers from the same demographic sector.” Arini teaches the concept of identifying a website based on the viewers of the website to be similar to identified consumers.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Arini with the combination of Pliner, 
As per claim 13:
The survey data includes answers to one or more questions that are predictive of a user’s persuadability. (See Pliner ¶0015, “Traditional approaches to this problem include, but are not limited to, logistic regression, neural networks, decision trees, and naive Bayes methods. In this example, however, these methods do not work when information on past purchases is not available. Although these methods do not work in this example, if findings of a survey where respondents were asked to express their interest in purchasing the product/service exist, the summarized data is used to build the predictive model” Pliner discloses the survey answers to predict user persuadability.) 
As per claim 14:
The survey data includes one or more of age, gender, political beliefs, and education. (See Pliner ¶0030, “In a particular example, a mobile communication service provider desires to know an age range and/or other demographics information for all 
As per claim 15:
The survey data results from a survey that shows a survey taker one of the advertisements for targeting, or an unrelated advertisement. (See Green ¶0222, “The advertising program can present a questionnaire or survey to gather viewer feedback regarding the plans, products, image, or any other pertinent information about the advertiser's business without requiring the viewer to leave his or her prior activities. Similarly, the program can generate sales leads for the advertiser to send follow up information and marketing to interested viewers, while minimally inconveniencing the viewer. Viewer contact information can then be used to send other forms of advertising and direct marketing opportunities to that viewer such as through email, telephone calls, faxes, standard ground mail, or any other form of communication.” Green teaches the survey data to result from displaying a first advertisement.)
As per claim 19:
Running a survey experiment on several different treatment groups each being shown a different advertisement. (See Lewis page 150, wherein Lewis teaches the concept of running multiple treatment groups being displayed different advertisement content.)
As per claim 20:
The optimized customer list is rank ordered by treatment effect. (See Inbar ¶0135, “Preferably, in order to estimate the response rate of different potential customers that belong to different groups, the response prediction module 32 separately ranks each potential customer who is documented in the customer records 8. The potential customer rank represents the estimation of the response prediction module 32 regarding the response probability of the potential customer. The higher the rank, the higher is the estimated response probability of the potential customer. The ranking of each potential customer is done by analyzing the subentries of the respective customer record.” Inbar teaches the concept of ranking based on a response probability to an advertisement.)

Claims 6-7, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pliner (US 20150332156 A1) (hereafter Pliner), in view of Lewis, R. A., & Reiley, D. H. (2014). Advertising effectively influences older users: How field experiments can improve measurement and targeting. Review of Industrial Organization, 44(2), 147-159. doi:http://dx.doi.org/10.1007/s11151-013-9403-y (hereafter Lewis), in view of Inbar et al. (US 20090070129 A1) (hereafter Inbar), in view of Green et al. (US 20050091111 A1) (hereafter Green), in view of Arini et al. (US 20140278796 A1) (hereafter Arini), in view of Collins et al. (US 20020046120 A1) (hereafter Collins).
As per claim 6:
Although the combination of Pliner, Lewis, Inbar, Green, and Arini discloses the above-enclosed invention, the combination fails to explicitly disclose the questions to include question regarding timeframe of action.
However Collins as shown, which talks about surveying through games of chance, teaches the concept of including question regarding timeframe of action.
The survey includes a final question that asks if a survey taker is likely to take an action of interest in a predetermined timeframe. (See Collins ¶0065, “The available icons 28 preferably suit the industry, brand or product of the merchant. Preferably, the prospect will first provide basic demographic & contact information to get the first wheel to spin. Preferably answers to the user-defined customizable survey questions cause the second and third wheels to spin and completion of the survey causes the all wheels 28 to stop spinning. The prospect has a chance of winning a grand prize (ie. a million dollars, a dream home, an all expenses paid vacation). An example of user-defined customizable survey questions include "where did you hear about this retailer?", "what type of goods are you interested in buying?" or "when do you plan on making the purchase?" See also Collins ¶0083, “With reference to FIG. 17, questions may be created, edited, and deleted in a question screen 172. Standard questions may be chosen by marking a particular survey window 174. The field name may be modified by clicking on the Edit link. adjacent a particular question. FIG. 17a shows a bottom portion of the question screen 172 with pre-written custom questions which may be included by 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Collins with the combination of Pliner, Lewis, Inbar, Green, and Arini. As shown, the combination discloses the concept of utilizing survey data to identify and target users with advertisements. Collins further teaches the creation and managing of surveys to be customizable to collect the necessary information regarding the consumer such as user intention and interests (See Collins ¶0005). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Collins to create customized survey questions to optimize the information collected regarding the consumer.
As per claim 7:
The survey data and differences in the final question between groups of survey takers predict if the survey takers are persuaded by the advertisement. (See Collins ¶0088, “FIG. 19 discloses a mail settings screen 220 which may be utilized to modify parameters concerning follow-up mailings for the first embodiment. The type of mailing may be chosen in a mailer window 222. One or more mailing devices may be chosen by highlighting a description window 224. The location of where mailing is sent may be specified in an address window 226. An age range of mailing recipients may be set in low age window 228 and high age window 230. A registrant may not receive a further mailing until the time entered in time window 232 passes.” Collins teaches the concept 
As per claim 16:
Although the combination of Pliner, Lewis, Inbar, Green, and Arini discloses the above-enclosed invention, the combination fails to explicitly disclose the questions to include question regarding timeframe of action.
However Collins as shown, which talks about surveying through games of chance, teaches the concept of including question regarding timeframe of action.
The survey includes a final question that asks if a survey taker is likely to take an action of interest in a predetermined timeframe. (See Collins ¶0065, “The available icons 28 preferably suit the industry, brand or product of the merchant. Preferably, the prospect will first provide basic demographic & contact information to get the first wheel to spin. Preferably answers to the user-defined customizable survey questions cause the second and third wheels to spin and completion of the survey causes the all wheels 28 to stop spinning. The prospect has a chance of winning a grand prize (ie. a million dollars, a dream home, an all expenses paid vacation). An example of user-defined 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Collins with the combination of Pliner, Lewis, Inbar, Green, and Arini. As shown, the combination discloses the concept of utilizing survey data to identify and target users with advertisements. Collins further teaches the creation and managing of surveys to be customizable to collect the necessary information regarding the consumer such as user intention and interests (See Collins ¶0005). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Collins to create customized survey questions to optimize the information collected regarding the consumer.
As per claim 17:
The survey data and differences in the final question between groups of survey takers predict if the survey takers are persuaded by the advertisement. (See Collins  

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pliner (US 20150332156 A1) (hereafter Pliner), in view of Lewis, R. A., & Reiley, D. H. (2014). Advertising effectively influences older users: How field experiments can improve measurement and targeting. Review of Industrial Organization, 44(2), 147-159. doi:http://dx.doi.org/10.1007/s11151-013-9403-y (hereafter Lewis), in view of Inbar et al. (US 20090070129 A1) (hereafter Inbar), in view of Green et al. (US 20050091111 A1) (hereafter Green), in view of Arini et al. (US 20140278796 A1) (hereafter Arini), in view of Tripp et al. (US 20020198786 A1) (hereafter Tripp).

As per claim 21:
Although the combination of Pliner, Lewis, Inbar, Green, and Arini discloses the above-enclosed invention including the concept of targeting advertisements on a networking site, the combination fails to teach the concept of providing the list to the advertising provider and using the list to determine and target an audience.
However Tripp as shown, which talks about targeted marketing to individuals who are likely to make a purchase, teaches the concept of providing a list to the advertising provider and using the list to determine and target an audience.
Uploading the optimized customer list to a networking website;
Generating a persuadable audience based on the optimized customer list; and 
(See Tripp ¶0045, “As shown in FIG. 6, a list of individuals (e.g., mail file) that approximately satisfy attributes of an acceptor is generated from a database as described above with reference to blocks 402 through 408 of FIG. 4. In this manner, the number of acceptors for which data can be gathered is expanded through a larger set of data (e.g., database). This mail file is then "linked" to a media consumption database to create a customized target group (i.e., target audience) as shown at block 602.” Tripp teaches the concept of transmitting a list of possible customers to an advertisement provider, and the advertisement provider determining a target audience.)
Serving the advertisement to the persuadable audience on the networking website. (See Tripp ¶0046, “A media advertising plan is then created at block 606 from the obtained media consumption data. More particularly, the media advertisement plan indicates a preferred placement (e.g., spatial or temporal) of one or more advertisements within specified media (e.g., magazine or television). As described above, the obtained media consumption data will vary with the selected media and media consumption database.” Tripp teaches the concept of serving advertisement to the identified audience.)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tripp with the combination of Pliner, Lewis, Inbar, Green, and Arini. As shown, the combination discloses the concept of determining a list of persuadable consumers including the concept of providing targeted advertising through a website. Tripp further teaches the concept of utilizing the list to create a target audience as the utilization of a target audience will enable further reach of the advertisement beyond the number of consumers within a single database (See Tripp ¶0045). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the combination of Pliner, Lewis, and Green (wherein the combination discloses the concept of advertisements to be provided by websites) with the teachings of Tripp to further improve the reach of an advertisement while still optimizing targeting.
As per claim 22:
Although the combination of Pliner, Lewis, Inbar, Green, and Arini discloses the above-enclosed invention including the concept of targeting advertisements on a 
However Tripp as shown, which talks about targeted marketing to individuals who are likely to make a purchase, teaches the concept of providing a list to the advertising provider and using the list to determine and target an audience.
Uploading the optimized customer list to a networking website;
Generating a persuadable audience based on the optimized customer list; and 
(See Tripp ¶0045, “As shown in FIG. 6, a list of individuals (e.g., mail file) that approximately satisfy attributes of an acceptor is generated from a database as described above with reference to blocks 402 through 408 of FIG. 4. In this manner, the number of acceptors for which data can be gathered is expanded through a larger set of data (e.g., database). This mail file is then "linked" to a media consumption database to create a customized target group (i.e., target audience) as shown at block 602.” Tripp teaches the concept of transmitting a list of possible customers to an advertisement provider, and the advertisement provider determining a target audience.)
Serving the advertisement to the persuadable audience on the networking website. (See Tripp ¶0046, “A media advertising plan is then created at block 606 from the obtained media consumption data. More particularly, the media advertisement plan indicates a preferred placement (e.g., spatial or temporal) of one or more advertisements within specified media (e.g., magazine or television). As described above, the obtained media consumption data will vary with the selected media and 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teachings of Tripp with the combination of Pliner, Lewis, Inbar, Green, and Arini. As shown, the combination discloses the concept of determining a list of persuadable consumers including the concept of providing targeted advertising through a website. Tripp further teaches the concept of utilizing the list to create a target audience as the utilization of a target audience will enable further reach of the advertisement beyond the number of consumers within a single database (See Tripp ¶0045). Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the combination of Pliner, Lewis, and Green (wherein the combination discloses the concept of advertisements to be provided by websites) with the teachings of Tripp to further improve the reach of an advertisement while still optimizing targeting.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 9-11, 13-17, 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to the Applicant’s Arguments as directed towards the previous combination of references, the Examiner notes the rejection has been updated to further address the amended limitations including the concept of targeting select consumers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622